     Case 1:19-cv-01219-NONE-JLT Document 45 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARINO ANTONIO HERNANDEZ,                       No. 1:19-cv-01219-NONE-JLT (PC)
12                       Plaintiff,
                                                      ORDER ADOPTING FINDINGS AND
13              v.                                    RECOMMENDATIONS AND DENYING
                                                      PLAINTIFF’S MOTION TO STRIKE
14    J. MARCELO, et al.,                             DEFENDANTS’ AFFIRMATIVE DEFENSES
15                       Defendants.                  (Doc Nos. 28, 40)
16

17          Plaintiff Marino Hernandez is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 17, 2020, plaintiff filed a motion to strike all but one of defendants’
21   affirmative defenses asserted in their answer. (Doc. No. 28.) Defendants filed an opposition on
22   September 11, 2020, (Doc. No. 31), to which plaintiff filed a reply on September 21, 2020, (Doc.
23   No. 32).
24          On January 6, 2021, the assigned magistrate judge filed findings and recommendations,
25   recommending that plaintiff’s motion be denied because (1) plaintiff’s motion was untimely
26   under Federal Rule of Civil Procedure 12(f) and (2) plaintiff failed to allege or demonstrate
27   prejudice arising from defendants’ affirmative defenses. (Doc. No. 40.) The findings and
28   recommendations were served on plaintiff and provided him 14 days in which to file objections
     Case 1:19-cv-01219-NONE-JLT Document 45 Filed 03/17/21 Page 2 of 2


 1   thereto. (Id. at 2.) After receiving an extension of time, plaintiff filed objections on February 16,

 2   2021. (Doc. No. 44.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the file, including plaintiff’s objections,

 5   the court finds the findings and recommendations to be supported by the record and proper

 6   analysis. Plaintiff does not dispute that his motion was untimely or that he has failed to

 7   demonstrate prejudice stemming from defendants’ assertion of the affirmative defenses. On the

 8   latter point, as the magistrate judge correctly noted, “motions to strike are regarded with

 9   disfavor;” therefore, “courts often require a showing of prejudice by the moving party.” S.E.C. v.
10   Sands, 902 F. Supp. 1149, 1165–66 (C.D. Cal. 1995) (internal quotation marks and citations

11   omitted). Plaintiff has not made such a showing in his motion or in his objections.

12          Accordingly,

13          1. The findings and recommendations issued on January 6, 2021 (Doc. No. 40) are

14               adopted in full; and,

15          2. Plaintiff’s motion to strike defendants’ affirmative defenses (Doc. No. 28) is denied.

16   IT IS SO ORDERED.
17
        Dated:     March 16, 2021
18                                                      UNITED STATES DISTRICT JUDGE

19
20

21

22

23

24

25

26
27

28

                                                        2
